DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 9, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that the horn waveguide includes two symmetric surfaces about a vertical axis of the speaker and two asymmetric surfaces about a horizontal axis of the speaker that are separated by adjusting surfaces within the horn to control a Q factor of the waveguide.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Delgado (72756621).
	Regarding claim 1, 10, 15, Delgado discloses a speaker (Fig 4, acoustic source 14) which inherently could be used for playback of audio content, for transmitting sound into a venue comprising: a horn waveguide configured to be asymmetric (Fig 11B, asymmetric waveguide ,horn, connected to the sound source 214) about one of a vertical axis and horizontal axis of the waveguide to form an asymmetric horn waveguide that provides a coverage window in which a horizontal coverage width transitions from a first angle at the top of a coverage angle to a second angle at the bottom of the coverage angle, the first angle being smaller than the second angle; and a driver acoustically coupled to the horn waveguide (Fig 11, the angle at the outermost of the horn is smaller than the most inner angle as seen below).

    PNG
    media_image1.png
    458
    827
    media_image1.png
    Greyscale


Regarding claims 7 and 14, Delgado discloses the limitations of claims 1 and 10. Delgado further discloses the waveguide spreads high frequency audio content across a lower side of the speaker (Column 6, lines 37-65 discloses” At 3000 Hertz, the polar output of prior art speaker is characterized by four deep notches and a dispersion pattern of about 145 degrees. In contrast, the speaker system 100 of the present invention is characterized by only two relatively shallow notches and a dispersion pattern of about 150 degrees. (See FIGS. 7B and 7C). At 5000 Hertz, the polar output of prior art speaker is characterized by three notches and a dispersion pattern of about 160 degrees, while the instant speaker system 100 is characterized by two relatively shallow notches and a dispersion pattern of about 140 degrees. (See FIGS. 8B and 8C). At a frequency of 9000 Hertz, the polar output of prior art speaker is characterized by two deep notches and a dispersion pattern of about 160 degrees. In contrast, the speaker system 100 of the present invention is characterized by two notches and a dispersion pattern of about 135 degrees. (See FIGS. 9B and 9C). At 16,000 Hertz, the polar output of prior art speaker is characterized by a single pronounced and deep notch and a dispersion pattern of about 135 degrees, while the instant speaker system 100 is characterized one much more shallow and less pronounced notch and a dispersion pattern of about 125 degrees. (See FIGS. 10B and 10C). It is evident that the speaker system 100 of the present invention has matched and/or exceeded the performance of the prior art speakers at each frequency measured while enjoying the advantage of having a flat front mounting face.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 11-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado (72756621).
Regarding claim 2-6, 11-13, 16-19, Delgado discloses the limitations of claims 1 and 10 and 15. Delgado further discloses that angles of the horn being at least 30, 45, 60 (Claims 3-8). These statements are interpreted by the examiner as the angles being above the values mentioned here due to term “at least”. Obviously, all these angles could be modified to be between 60-150, 70-165, 80-130, 50-80, 110-165 based on a trial and error bases to achieve optimal sound directivity and quality as desired by specific users for specific applications.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652